Name: COUNCIL REGULATION (EC) No 3568/93 of 16 December 1993 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1994)
 Type: Regulation
 Subject Matter: tariff policy;  prices;  fisheries
 Date Published: nan

 28 . 12. 93 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3568/93 of 16 December 1993 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1994) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies for certain fishery products currently depend on imports from third countries ; whereas it is in the Community's interest to suspend totally or partially the customs duties for the products in question ; whereas, in order not to jeopardize the development prospects of production of competitive products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to limit these suspension measures to a period 1 January to 31 December 1994 ; Whereas the decision for the suspension of these autonomous duties should be taken by the Community, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1994, the autonomous duties of the Common Cutoms Tariff applicable to the products listed in the Annex shall be suspended at the level indicated in respect of each of them. 2. Imports of the products in question shall not be covered by the suspensions referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration or the categories of the products concerned. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1993 . For the Council The President R. URBAIN (') OJ No L 388, 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15 . 7. 1993, p. 1 ). No L 326/2 28 . 12. 93Official Journal of the European Communities ANNEX CN code Taric Description of goods Autonomous duties (%) 0302 65 20 0303 75 20 ex 0304 10 98 ex 0304 90 97 ex 0302 69 97 ex 0303 79 97 ex 0302 69 97 ex 0302 69 97 ex 0303 79 97 ex 0302 70 00 ex 0303 80 00 ex 0303 10 00 ex 0303 80 00 ex 0304 20 57 ex 0304 20 57 ex 0304 90 47 ex 0304 20 85 ex 0304 90 61 ex 0305 20 00 ex 0306 19 90 ex 0306 29 90 ex 1604 11 00 ex 1604 20 10 ex 1604 30 90 ex 1605 10 00 ex 1605 30 00 Dogfish of the species (Squalus acanthias), fresh, chilled or frozen Sturgeons, fresh, chilled or frozen, for processing (a) (b) Lump fish (Cyclopterus lumpus), with roe, fresh or chilled, for processing (a) Red snapper (Lutjanus purpureus), fresh, chilled or frozen, for processing (a) (c) Hard fish roes, fresh, chilled or frozen Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) Soft roe, frozen, for the manufacture of deoxyribonucleic acid or protamine sulphate (a) Fillets and meat of hake of the genus Merluccius, excluding the species Merluccius merluccius and Merluccius bilinearis, in the form of industrial blocks, frozen, for processing (a) (b) Fillets and meat of Alaska pollack (Theragra chalcogramma), in the form of indus ­ trial blocks, frozen, for processing (a) (b) Hard fish roes, salted or in brine Krill for processing (a) Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki' (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more Lobster flesh, cooked, for the processing industry for the manufacture of butter based on lobster, or of pastes, pates, soups or sauces (a) (c) * 60 * 31 * 30 * 30 * 40 * 50 * 40 * 10 * 20 * 10 * 10 * 31 * 41 * 30 * 10 * 10 * 10 * 10 * 10 * 20 * 20 * 10 * 11 * 19 * 10 6 0 0 0 0 0 0 10 8,J 0 0 0 0 0 0 28. 12. 93 Official Journal of the European Communities No L 326/3 (a) Control of use for this special purpose shall be carried out pursuant to the relevant Community provisions. (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting, (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption. (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.